Citation Nr: 0318043	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  94-34 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation benefits for a right wrist injury 
incurred during the course of Vocational Rehabilitation under 
the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1974 and from November 1974 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a October 1995 and subsequent rating decision 
of the North Little Rock, Arkansas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

This matter was previously before the Board along with other 
issues including entitlement to service connection for a 
bilateral knee condition and for diabetes mellitus.  These 
issues were remanded by the Board in November 2001 for 
additional development.  Over the intervening period, service 
connection was established for both the knees and for 
diabetes mellitus in a May 2003 rating decision.  As a 
consequence, the Board construes the issue on appeal to be 
limited to that set forth on the title page of this document.  


REMAND

In the previous remand, date in November 2001, the Board 
requested that the RO secure the veteran's VA vocational 
rehabilitation folder and associate it with the veteran's 
claims folder.  The documents were considered pertinent to 
the veteran's claim of entitlement to a wrist disability 
under the provisions of 38 U.S.C.A. § 1151, as the veteran 
claims that injury was sustained as a result of his 
vocational rehabilitation.  However, the veteran's case has 
been returned to the Board without the benefit of these 
records.  The Board acknowledges that the veteran is entitled 
to full compliance with the remand order of the Board by the 
RO.  Stegall v. West, 11 Vet. App. 268 (1998).  In view of 
the foregoing, the case is remanded again to the RO for the 
following actions:  



1.  The RO should make another attempt to 
obtain the veteran's vocational 
rehabilitation folder.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




